Case 9:20-cv-82318-RAR Document 23-1 Entered on FLSD Docket 08/13/2021 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO: 9:20-cv-82318-RAR

   LEVIATHAN SECURITY GROUP, INC.,
   a Delaware corporation,
   Plaintiff,

   v.

   LEVIATHAN DEFENSE GROUP LLC
   d/b/a Leviathan Security Solutions,
   a Florida Limited Liability Company and
   Michael W. Bird, Jr., an individual,
   Defendants.

   _________________________________/

    ORDER GRANTING PARTIES’ JOINT MOTION FOR 45-DAY ENLARGEMENT OF
                 TIME TO FILE STIPULATION OF DISMISSAL


          THIS MATTER is before the Court upon the parties’ Joint Motion for 45-day Enlargement

   of Time to File Stipulation of Dismissal (“Motion”), and the Court having reviewed the Motion and

   having been advised of the foregoing, it is hereby

          ORDERED AND ADJUDGED as follows:

          The Motion is GRANTED. The parties shall file the Stipulation of Dismissal on or before

   September 27, 2021.

          DONE AND ORDERED in Chambers at Ft. Lauderdale, Florida this ____ day of

   ________, 2021.

                                                  ____________________________
                                                      Rodolfo A. Ruiz, II
                                                      United States District Judge
   Copies to all parties
